In the Estate of Ellen Harden, Deceased



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-168-CV





IN THE ESTATE OF ELLEN HARDEN, DECEASED	







------------



FROM THE PROBATE COURT OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) 
AND JUDGMENT



------------

On May 27, 2004, we notified Appellant Gerald Harden, in accordance with rule 
42.3(a), that this court may not have jurisdiction over this appeal from the trial court’s April 19, 2004 “Order Authorizing Payment of Attorney’s Fees And Expenses” and “Order Modifying Order Authorizing Payment To Obtain Medical Records.”  
Tex. R. App. P.
 42.3(a).  We stated that the appeal would be dismissed for want of jurisdiction unless Appellant or any party desiring to continue the appeal filed within ten days a response showing grounds for continuing the appeal.  
See id. 
 No response has been filed.

Because there is no final judgment or appealable interlocutory order, it is the opinion of the court that this case should be dismissed for want of jurisdiction.  Accordingly, we dismiss the appeal.  
See
 
Tex. R. App. P
. 42.3(a), 43.2(f). 

PER CURIAM



PANEL D:	WALKER, HOLMAN, and GARDNER, JJ.



DELIVERED: August 19, 2004

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.